Citation Nr: 0633313	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-14 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service in the U.S. Army from June 
1975 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the above Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied service connection for bilateral hearing loss and for 
tinnitus.  The Board notes that in the October 2006 Informal 
Hearing Presentation, the veteran's representative indicated 
that the claim for a compensable rating for a service-
connected left fifth finger disability was also before the 
Board on appeal.  However, there is no indication that the 
veteran perfected his appeal of that issue by filing a 
substantive appeal (VA Form 9) in response to the statement 
of the case which was issued in April 2006.  See 38 C.F.R. 
§ 20.202.  Thus, the Board finds that the claim for a 
compensable rating for the service-connected left fifth 
finger disability is not before the Board at this time.


FINDINGS OF FACT

1.  The objective medical evidence fails to establish a nexus 
or link between the veteran's bilateral hearing loss and his 
active military service.

2.  The objective medical evidence fails to establish a nexus 
or link between the veteran's diagnosed tinnitus and his 
active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1153 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2006).

2.  Tinnitus was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 1153 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.306, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see Mayfield v. Nicholson, 444 F.3d 1328, rev'd on other 
grounds (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, this 
was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In letters dated in April 2003 and February 2006, the veteran 
was informed of VA's duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  We therefore believe that appropriate notice has 
been given in this case.  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  First, the Board 
notes that in a letter dated in March 2006, the veteran was 
advised of the Dingess decision and of how disability ratings 
and effective dates are assigned.  Moreover, since the claims 
for service connection are being denied, no disability 
ratings and no effective dates will be assigned, so any issue 
as to rating or effective date is moot.

II.  Factual Background

The veteran's service medical records (SMRs) show that, on 
the veteran's enlistment examination in May 1975, an 
audiometric evaluation showed pure tone thresholds of 15, 10, 
10, 5, in the right ear, and 15, 10, 15, 15, in the left ear, 
at 500 hertz (Hz), 1000 Hz, 2000 Hz, and 4000 Hz, 
respectively.  In August 1977, the veteran underwent an 
audiometric evaluation which was labeled as a screening test, 
and there was a notation of "P" at 1000, 2000, 4000, and 
5000 Hz, for each ear.  On the veteran's examination for 
release from active duty in June 1978, an audiometric 
evaluation showed pure tone thresholds of 5, 0, 0, 0, 0, 15, 
in the right ear, and 15, 10, 15, 10, 15, 5, in the left ear, 
at 500, 1000, 2000, 3000, 4000, and 6000 Hz, respectively.  
The SMRs show no complaint or finding referable to tinnitus.

The veteran's DD Form 214 shows that his military 
occupational specialty (MOS) upon separation was as an Air 
Defense Artillery short range missile crewman.  

A February 2003 private audiogram showed pure tone thresholds 
of 50, 50, 60, 65, in the right ear, and 50, 55, 60, 65, in 
the left ear, at 500, 1000, 2000, and 4000 Hz, respectively.  
Speech discrimination scores were 100 percent in both ears.  

In a letter dated in February 2003, Robert D. Oshman, M.D., 
indicated that the veteran had a history of increasing 
hearing loss with associated ringing within the ears.  Dr. 
Oshman noted that the veteran had been exposed to loud noises 
when he was in the armed services.  Dr. Oshman also noted 
that the veteran had not had any direct physical trauma 
causing his hearing loss, was not on any ototoxic 
medications, and did not have a history of ear infections.  A 
comprehensive audiogram was reported to show bilateral 
sensorineural hearing loss, which was fairly symmetrical in 
each ear.  Dr. Oshman concluded that the veteran was 
suffering from bilateral sensorineural hearing loss with 
associated tinnitus, and that the veteran would require 
hearing aids to assist him with these conditions.

Received from the veteran in April 2003 was a statement in 
which he reported that he was the driver of a M-730 guided 
missile carrier and was exposed to loud engine noise and to 
missiles being fired.  He claimed they fired at least 6 to 8 
times a day.  He also claimed that as a driver he was 
required to use a headset to communicate with the squad 
leader, and used a headset when firing missiles.

On VA examination in January 2004, the veteran complained of 
hearing difficulty in both ears which had gradually developed 
since his service.  His noise history included exposure to 
artillery noise and heavy equipment vehicle noise during 
service.  He said that,after service he had been exposed to 
"some equipment noise working, repairing blades."  The 
examiner noted that no consistent air conduction thresholds 
or speech thresholds or word recognition scores could be 
obtained from the veteran.  The examiner also noted that the 
veteran had severe bilateral constant tinnitus, which the 
veteran reported was of unknown origin and duration.  The 
examiner summarized by stating that no consistent audiologic 
test results could be obtained for the veteran during his 
examination on January 4, 2004, and that the veteran did not 
appear for a repeat evaluation that was scheduled for January 
30, 2004.

In addition, the examiner noted that the veteran's claims 
file was reviewed.  The examiner opined that the veteran's 
claimed hearing loss and tinnitus were not at least as likely 
as not due to or the result of an in-service event, injury, 
or disease, as the veteran had normal pure tone thresholds 
from 500 through 6000 Hertz in both ears on his separation 
physical in 1978.  The examiner recommended that the veteran 
not be rated for his hearing and tinnitus claim at the 
present time, as he was unwilling or unable to provide 
consistent test results during his audiological evaluation.  
III.  Analysis

A.  Service Connection for Bilateral Hearing Loss

The veteran contends that he was exposed to noise during 
service, including loud engine noise and missile fire.  His 
MOS listed on his DD Form 214 was short range missile 
crewman.  He also reported some post-service noise exposure, 
including equipment noise.  Relying upon his MOS and personal 
statements as to his duties, the Board accepts the veteran's 
account of significant noise exposure in service.

Based on the 1993 letter from Dr. Oshman and the results of 
the audiological evaluation in 1993, the Board concludes that 
the veteran has a current hearing loss disability for VA 
purposes, pursuant to 38 C.F.R. § 3.385; see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

The SMRs, however, show no report or finding of hearing loss.  
The first medical evidence of hearing problems subsequent to 
service was in 1993, when the veteran was seen by a private 
physician for hearing loss and tinnitus, and underwent an 
audiological evaluation.  What is also missing from the 
record, with regard to a connection of current disability to 
service, is competent medical evidence showing that the 
veteran's current bilateral sensorineural hearing loss is 
related to a disease or injury that was incurred or 
aggravated in service.  While Dr. Oshman indicated that the 
veteran had been exposed to loud noises in service, Dr. 
Oshman did not opine that the veteran's bilateral 
sensorineural hearing loss and tinnitus were related to noise 
exposure in service.  Moreover, there is no indication that 
Dr. Oshman reviewed the veteran's claims file or service 
records prior to making a diagnosis, and it does not appear 
Dr. Oshman was aware of the post-service noise exposure, as 
reported by the veteran on the VA examination.  

On the VA examination in January 2004, the examiner noted 
that the veteran's claims file was reviewed, and the examiner 
opined that the veteran's claimed hearing loss and tinnitus 
were not at least as likely as not due to or the result of an 
in-service event, injury, or disease, as the veteran had 
normal pure tone thresholds from 500 through 6000 Hz in both 
ears on his separation physical in 1978.  The examiner also 
indicated that no consistent audiologic test results could be 
obtained for the veteran during the examination, and that the 
veteran did not show up for a repeat evaluation that was 
scheduled for January 30, 2004.  

Although the VA examiner in January 2004 recommended that the 
veteran not be rated for his hearing and tinnitus claim at 
that time because he was "unwilling or unable to provide 
consistent test results" during his audiological evaluation, 
we believe the objective evidence of record, and not the 
veteran's lack of cooperation, is a sufficient basis to 
decide this appeal.  The Board finds that the 2004 VA 
examiner's opinion is probative and persuasive on the issue 
of whether the veteran's current hearing loss is related to 
service, as it included a review of the claims file prior to 
rendering an opinion, including evidence of a current hearing 
loss disability and the veteran's reports of noise exposure 
in service and subsequent to service.  

While due consideration has been given to the veteran's own 
assertions that his bilateral hearing loss is related to 
noise exposure in service, the Board notes that the veteran 
is a layperson, and as such has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Based upon the 
lack of competent medical evidence of a nexus between the 
veteran's bilateral hearing loss and his service, the Board 
concludes that veteran is not entitled to service connection 
for bilateral hearing loss.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim for service connection for 
bilateral hearing loss must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

B.  Service Connection for Tinnitus

The veteran contends that his tinnitus resulted from noise 
exposure in service.  His SMRs show no complaint or finding 
of tinnitus.  The first report of tinnitus by the veteran was 
noted on a letter from Dr. Oshman dated in February 2003.  
The veteran first filed his claim for service connection for 
tinnitus in April 2003.

It is clear from the record that the veteran has bilateral 
tinnitus, thus he has a current disability.  Brammer, supra.  
What is missing from the record is competent medical evidence 
showing that the veteran's current tinnitus is related to a 
disease or injury which he incurred during his active 
military service.  A VA medical examination and opinion was 
sought on the specific issue of the probable etiology of the 
veteran's tinnitus, and in January 2004 the examiner 
concluded, after reviewing the veteran's claims file, that 
his tinnitus was not related to service.  There is no 
competent evidence to the contrary.  Consideration has been 
given to the veteran's own assertions that he has tinnitus 
related to service, but, as noted above, the veteran is a 
layperson and thus has no competence to render a medical 
opinion on diagnosis or etiology of a condition.  Espiritu, 
supra.

Based on the lack of clinical evidence that the veteran had 
tinnitus in service, the lack of continuity of symptomatology 
after service, the remote onset of tinnitus years after 
service, and the lack of competent medical evidence of a 
nexus between any current tinnitus to any in-service disease 
or injury, the Board concludes that veteran is not entitled 
to service connection for tinnitus.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim for service connection for 
tinnitus must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




_________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


